DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species G: The seventh embodiment of Fig. 21-22 in the reply filed on 08/11/2021 is acknowledged.
Claims 2-5, 7-12, 15-18 and are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/11/2021. Furthermore, claim 20 is with withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the telephone call held on 09/02/2021 with Michael Kaminski.
Claim Objections
Claim 19 is objected to because of the following informalities: 
In claim 19, line 3, “providing a catheter assembly” should read “providing the catheter assembly”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a deflection suppressing member” in claim 6 and claims 13-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida (US 2013/0023826).
Regarding claim 1, Ishida discloses a catheter assembly (“indwelling needle assembly 1” of Fig. 12-22) comprising: a catheter (“outer needle 2” of Fig. 12, see [0004], lines 1-4 indicating how, “An indwelling needle (indwelling needle assembly) includes a hollow outer needle used as a peripheral vein catheter, an outer needle hub firmly attached to the proximal end (base end) of the outer needle”); a catheter hub (“outer needle hub 3” of Fig. 17) fixed to a proximal side of the catheter (2, see Fig. 22 illustrating how the catheter hub is fixed to the proximal side of the catheter); an inner needle (“inner needle 4” of Fig. 12 and 22) inserted through the catheter (2, see Fig. 12 illustrating how the inner needle is inserted through the catheter); a needle hub (“inner needle hub 5” of Fig. 12) fixed to a proximal portion of the inner needle (4, see [0014], lines 1-4 indicating how, “an inner needle hub fixed to a proximal portion of the inner needle”); and a deflection suppressing mechanism (“grip member 7” and “pressing member 6” of Fig. 12) that is provided on the needle hub (5, see Fig. 12 illustrating how the deflection suppressing mechanism is provided on the needle hub) and supports the inner needle (4) via the catheter (2) on a distal side of the catheter hub (3) to suppress deflection of the inner needle (4, 
Regarding claim 6, Ishida discloses the catheter assembly of claim 1 and further discloses wherein: the deflection suppressing mechanism (6/7) comprises a deflection suppressing member (“main body section 61” of Fig. 12, Examiner further notes how the “main body section 61” of the deflection suppressing mechanism performs the function of suppressing needle deflection in 
Regarding claim 13, Ishida discloses the catheter assembly of claim 1 and further discloses wherein: one of the upper deflection suppressing portion (6) and the lower deflection suppressing portion (7) is provided on a deflection suppressing member (“main body section 61” of Fig. 12, see Fig. 13-14 illustrating how the upper deflection suppressing portion is provided on the deflection suppressing member. Examiner further notes how the “main body section 61” of the deflection suppressing mechanism performs the function of suppressing needle deflection in substantially the same may, and produces substantially the same results as the corresponding element in the specification; see [0149], lines 11-15 of Ishida for support of such a determination) rotatably supported 
Regarding claim 19, Ishida discloses a method of using a catheter assembly (“indwelling needle assembly 1” of Fig. 12-22), the method comprising: providing a catheter assembly (“indwelling needle assembly 1” of Fig. 12-22) comprising: a catheter (“outer needle 2” of Fig. 12, see [0004], lines 1-4 indicating how, “An indwelling needle (indwelling needle assembly) includes a hollow outer needle used as a peripheral vein catheter, an outer needle hub firmly attached to the proximal end (base end) of the outer needle”), a catheter hub (“outer needle hub 3” of Fig. 17) fixed to a proximal side of the catheter (2, see Fig. 22 illustrating how the catheter hub is fixed to the proximal side of the catheter), an inner needle (“inner needle 4” of Fig. 12 and 22) inserted through the catheter (2, see Fig. 12 illustrating how the inner needle is inserted through the catheter), a needle hub (“inner needle hub 5” of Fig. 12) fixed to a proximal portion of the inner needle (4, see [0014], lines 1-4 indicating how, “an inner needle hub fixed to a proximal portion of the inner needle”), and a deflection suppressing mechanism (“grip member 7” and “pressing member 6” of Fig. 12) that is provided on the needle hub (5, see Fig. 12 illustrating how the deflection suppressing mechanism is provided on the needle hub) and supports the inner needle (4) via the catheter (2) on a distal side of the catheter hub (3) to suppress deflection of the inner needle (4, see Fig. 18-21 illustrating how the deflection mechanism extends to a distal side of the catheter hub and see Fig. 15-16 illustrating how the deflection suppression mechanism supports the inner needle via the catheter to suppress deflection of the inner needle since all sides of the inner .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 2013/0023826) in view of Sealfon et al. (US 2018/0099101).
Regarding claim 14, Ishida discloses the catheter assembly according to claim 13. Ishida does not, however, disclose wherein the protrusion is an elastic piece that is elastically deformable in a direction away from the inner needle.
Sealfon et al. teaches an assembly (see Fig. 1) comprising a needle (“needle 116” of Fig. 1); a needle hub (“base 122” of Fig. 1) attached to a proximal end of the needle (116, see Fig. 1 illustrating the base attached to a proximal end of the needle); and a deflection suppressing mechanism (“ergonomic needle protector 100” of Fig. 1) that is provided on the needle (116, see Fig. 2 illustrating how the deflection suppressing mechanism is provided on the needle) and supports the needle (116, see Fig. 2E illustrating how the needle is supported by the deflection suppressing mechanism). Finally, Sealfon et al. teaches wherein the deflection suppressing mechanism (100) is an elastic piece (see [0032] indicating how, “elastic polypropylene, hard-elastic or springy polypropylene” are particular material choices for the deflection suppressing mechanism).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusion of Ishida such that it is an elastic piece as taught by Sealfon et al. Furthermore such a modification would provide that the elastic piece is elastically deformable in a direction away from the inner needle since “wall sections 72 and 73” of the protrusion would be able to perform the claimed function of deforming in a direction away from the inner needle once the protrusion is modified to be an elastic piece as taught by Sealfon et al. Ishida teaches that the material comprised by the protrusion may indeed be polypropylene (see [0116] and [0077] of Ishida) and further teaches that the material of the protrusion may be modified (see [0016] of Ishida indicating how, “the material constituting the grip member 7 is not restricted. For example, the same or similar 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783             
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783